THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY NOT BE SOLD, PLEDGED, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT. CONVERSION AND REGISTRATION RIGHTS AGREEMENT For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and agreed, The Kleemann Family 2004 Revocable Trust (the “Holder”), shall have the right, from time to time, to convert all or part of the then unpaid principal and accrued interest balance due under that certain Convertible Promissory Note and Security Agreement (the “Note”) into fully paid and non-assessable shares of the Common Stock (the “Common Stock”) of Secured Diversified Investment, Ltd., a Nevada corporation (the “Company”) at an Conversion Price of $0.20 US per share (the “Conversion Price”), subject to further adjustment as set forth herein, at any time prior to full repayment of the Note by the Company (the “Termination Date”). 1.Separate Assignment Prohibited.Prior to the Termination Date and subject to compliance with applicable laws, this Agreement and all rights hereunder are transferable, in whole or in part, at the office or agency of the Company by the Holder hereof in person or by duly authorized attorney, upon surrender of this Agreement and the Note together with the Assignment Form annexed hereto properly endorsed.This Agreement may not be assigned or transferred separately from a corresponding interest in the Note. 2.Authorization of Shares.The Company covenants that all shares of Common Stock which may be issued upon the exercise of rights represented by this Agreement will, upon exercise of the rights represented by this Agreement, be duly authorized, validly issued, fully paid and non-assessable and free from all taxes, liens and charges in respect of the issue thereof (other than taxes in respect of any transfer occurring contemporaneously with such issue). 3.Exercise of Conversion Rights. (a)Exercise of the conversion rights set forth in this Agreement (“Conversion Rights”) may be made at any time or times and before the close of business on the Termination Date by the surrender of this Agreement, the Note and the Notice of Exercise Form annexed hereto duly executed, at the office of the Company (or such other office or agency of the Company as it may designate by notice in writing to the registered Holder hereof at the address of such holder appearing on the books of the Company), and thereupon the Holder shall be entitled to receive a certificate for the number of shares of Common Stock so converted. 1 (b)Certificates for shares converted hereunder shall be delivered to the Holder hereof within five (5) trading days after the date on which the Conversion Rights shall have been exercised as aforesaid. The Conversion Rights shall be deemed to have been exercised and such certificate or certificates shall be deemed to have been issued, and Holder or any other person so designated to be named therein shall be deemed to have become a Holder of record of such shares for all purposes, as of the date theConversion Rights have been exercised. 4.Charges, Taxes and Expenses.Issuance of certificates for shares of Common Stock upon the exercise of the Conversion Rights shall be made without charge to the Holder hereof for any issue or transfer tax or other incidental expense in respect of the issuance of such certificate, and such certificates shall be issued in the name of the Holder or in such name or names as may be directed by the Holder. 5.Closing of Books.The Company will not close its shareholder books or records in any manner which prevents the timely exercise of the Conversion Rights. 6.Transfer, Division and Combination. (a)Subject to compliance with any applicable securities laws, transfer of the Note and this Agreement and all rights hereunder, in whole or in part, shall be registered on the books of the Company to be maintained for such purpose, upon surrender of the Note and this Agreement at the principal office of the Company, together with a written assignment of the Note and this Agreement substantially in the form attached hereto duly executed by Holder or its agent or attorney.Upon such surrender, the Company shall execute and deliver a new Note and Agreement or Notes and Agreements in the name of the assignee or assignees and in the denomination or denominations specified in such instrument of assignment, and shall issue to the assignor a new Note and Agreement evidencing the portion of the Note and this Agreement not so assigned. (b)The Note and this Agreement may be divided upon presentation hereof at the aforesaid office of the Company, together with a written notice specifying the names and denominations in which new Notes are to be issued, signed by Holder or its agent or attorney.Subject to compliance with Section 6(a), as to any transfer which may be involved in such division or combination, the Company shall execute and deliver a new Note and Agreement or Notes and Agreements in exchange for the Note to be divided in accordance with such notice. (c)The Company shall prepare, issue and deliver at its own expense (other than transfer taxes) the new Note or Notes and Agreement or Agreements under this Section 6. (d)The Company agrees to maintain, at its aforesaid office, books for the registration and the registration of transfer of the Notes and Agreements. 7.No Rights as Shareholder until Exercise.Neither the Note nor this Agreement entitle the Holder hereof to any voting rights or other rights as a shareholder of the Company prior to the exercise of the Conversion Rights set forth herein.Upon the surrender of the Note and the exercise of Conversion Rights hereunder, the Common Stock so acquired shall be and be deemed to be issued to such Holder as the record owner of such shares as of the close of business on the date of such surrender. 2 8.Loss, Theft, Destruction or Mutilation of Note.The Company covenants that upon receipt by the Company of evidence reasonably satisfactory to it of the loss, theft, destruction or mutilation of Note, and in case of loss, theft or destruction, of indemnity or security reasonably satisfactory to it (which shall not include the posting of any bond), and upon surrender and cancellation of such Note, if mutilated, the Company will make and deliver a new Note of like tenor and dated as of such cancellation. 9.Saturdays, Sundays, Holidays, etc.If the last or appointed day for the taking of any action or the expiration of any right required or granted herein shall be a Saturday, Sunday or a legal holiday, then such action may be taken or such right may be exercised on the next succeeding day not a Saturday, Sunday or legal holiday. 10.Adjustments of Conversion Price and Number of Conversion Shares. (a)Stock Splits, etc.
